 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8
       IN THE MATTER OF THE                                  IN ADMIRALTY
 9     COMPLAINT OF PACIFIC 1 LLC, AS
       OWNER AND/OR OPERATOR OF THE                          CASE NO. C19-1271-RSM
10     VESSEL PACIFIC 1, OFFICIAL
       NUMBER 293369, FOR                                    ORDER GRANTING LIMITATION
       EXONERATION FROM AND/OR                               PLAINTIFF’S EX PARTE MOTION
11                                                           TO HOLD ACTION IN ABEYANCE
       LIMITATION OF LIABILITY
12

13          This matter comes before the Court on the ex parte Motion of Limitation Plaintiff Pacific
14   1 LLC (“Limitation Plaintiff”) to Hold Action in Abeyance. Dkt. #4.
15          This action arises from the sinking of the F/V Pacific 1 on February 15, 2019. Dkt. #1.
16   On August 13, 2019, Limitation Plaintiff filed a complaint for exoneration from or limitation of
17   liability. Id. Upon a vessel owner’s proper filing of a complaint, the Supplemental Admiralty
18   Rules require the court to (1) issue a stay of all claims and proceedings against the vessel owner
19   with respect to the incident in question; and (2) issue a notice to all persons asserting claims with
20   respect to which the complaint seeks limitation. Fed. R. Civ. Supp. Rule F(3)-(4). Claimants
21   have not entered an appearance at this time.
22

23   ORDER GRANTING LIMITATION
     PLAINTIFF’S EX PARTE MOTION TO HOLD
     ACTION IN ABEYANCE
     PAGE - 1
 1          The same day Limitation Plaintiff filed its complaint, it also filed this Motion seeking to

 2   hold in abeyance the injunction that would normally issue and the publication that would

 3   normally occur under Supplemental Admiralty Rule F(4). Dkt. #4. Limitation Plaintiff claims

 4   that it has reached a settlement with one of the five crewmembers aboard the F/V Pacific 1 at the

 5   time of sinking, and that settlement discussions with the remaining four crewmembers are

 6   ongoing. Id. at 1.

 7          Because Limitation Plaintiff is “hopeful that settlements will be reached in the coming

 8   months[,]”Plaintiff moves the Court to hold the notice and publication requirements in abeyance

 9   at this time, which would allow additional insurance proceeds to accrue for reaching a settlement.

10   Id. at 2. Plaintiff also states that the remaining four crewmembers are represented by the same

11   counsel, who agrees with Limitation Plaintiff’s request to hold the action in abeyance. Id.

12          Having reviewed the pleadings in this matter, it is hereby ORDERED that:

13          (1) Plaintiff’s Ex Parte Motion to Hold Action in Abeyance is GRANTED;

14          (2) On or before October 31, 2019, Limitation Plaintiff shall advise the Court of the status

15              of the settlement of the claims. If settlement is not reached by that date, the Court

16              will decide how to proceed at that time.

17

18          DATED this 26 day of August, 2019.

19

20                                                A
                                                  RICARDO S. MARTINEZ
21                                                CHIEF UNITED STATES DISTRICT JUDGE

22

23   ORDER GRANTING LIMITATION
     PLAINTIFF’S EX PARTE MOTION TO HOLD
     ACTION IN ABEYANCE
     PAGE - 2
